PER CURIAM.
Where a jury agreed by its verdict that the defendant burglarized an unoccupied residence, but could not decide unanimously whether a firearm was taken during the burglary, it was error, as the State concedes, to convict and sentence him for armed burglary. A verdict which does not find everything that is necessary to enable the court to render a judgment cannot support the judgment. Streeter v. State, 416 So.2d 1203 (Fla. 3d DCA 1982).
Reversed in part and remanded with instructions to reduce the conviction for arm*1056ed burglary, a first-degree felony, to second-degree felony burglary.